          Case 1:19-cv-01388-KBJ Document 13 Filed 06/27/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 AMERICAN CIVIL LIBERTIES UNION, et
 al.,

                Plaintiffs,
                                                    Civil Action No. 19-1388 (KBJ)
                         v.

 UNITED STATES COAST GUARD,

                Defendant.


                                            ANSWER

       Defendant, the United States Coast Guard (“Defendant” or “the Coast Guard”), by and

through undersigned counsel, respectfully files this Answer to the Complaint for Injunctive Relief

(“Complaint”) filed by Plaintiffs the American Civil Liberties Union and the American Civil

Liberties Union Foundation (collectively, “Plaintiffs”).

       To the extent the Complaint refers to or quotes from external documents, statutes, or other

sources, Defendant may refer to such materials for their accurate and complete contents in

response; however, Defendant’s references are not intended to be, and should not be construed to

be, an admission that the cited materials: (a) are correctly cited or quoted by Plaintiffs; (b) are

relevant to this, or any other, action; (c) are admissible in this, or any other, action. Defendant

expressly denies all of the allegations in the Complaint that are not specifically admitted or

otherwise qualified in this Answer. Defendant answers the Complaint in like numbered paragraphs

as follows:
          Case 1:19-cv-01388-KBJ Document 13 Filed 06/27/19 Page 2 of 5



    1. Defendant admits that Plaintiffs purport to bring this lawsuit pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. The remainder of this paragraph consists of Plaintiffs’

characterizations of this action to which no response is required.

    2. The allegations contained in this paragraph do not set forth a claim for relief or allege facts

in support of a claim to which a response is required.

    3. The Coast Guard is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this paragraph, concerning the content of unidentified “[m]edia

reports and court transcripts,” and on that basis denies the allegations. Defendant avers that any

such documents speak for themselves and are the best evidence of their contents.

    4. Defendant admits that Plaintiffs purport to bring this lawsuit pursuant to the FOIA. The

remainder of this paragraph concerns Plaintiffs’ request for relief to which no response is required.

    5. Admitted.

                                JURISDICTION AND VENUE 1

    6. This paragraph consists of legal conclusions to which no response is required.

    7. This paragraph consists of legal conclusions to which no response is required.

                                             PARTIES

    8. Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this paragraph, and on that basis denies the allegations.

    9. Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this paragraph, and on that basis denies the allegations.




1
  Merely for ease of reference, Defendant replicates the headings contained in the Complaint.
Although Defendant believes that no response is required to such headings, to the extent a response
is deemed required and to the extent those headings could be construed to contain factual
allegations, those allegations are denied.
                                                  2
          Case 1:19-cv-01388-KBJ Document 13 Filed 06/27/19 Page 3 of 5



    10. Admitted.

                                 THE ACLU’s FOIA REQUEST

    11. Admitted.

    12. This paragraph consists of Plaintiffs’ characterizations of this action to which no response

is required.

    13. This paragraph consists of Plaintiffs’ characterizations of this action to which no response

is required.

    14. Admitted.

    15. Admitted.

                              THE COAST GUARD’S RESPONSE

    16. Admitted.

    17. Defendant admits that the only response the Coast Guard has provided to date to Plaintiffs

is an e-mail dated April 11, 2019, which speaks for itself and is the best evidence of its contents.

    18. Admitted.

                                      CAUSES OF ACTION

    19. Denied.

    20. Denied.

    21. Denied.

    22. Denied.

    23. Denied.

                                      REQUESTED RELIEF

        The remainder of Plaintiffs’ Complaint consists of an unnumbered wherefore clause that

sets forth Plaintiffs’ prayer for relief, to which no response is required, but insofar as a response is



                                                   3
          Case 1:19-cv-01388-KBJ Document 13 Filed 06/27/19 Page 4 of 5



deemed required, Defendant denies that Plaintiffs are entitled to the relief requested or to any relief

whatsoever.

                                            DEFENSES

       Defendant reserves the right to amend, alter, and supplement the defenses contained in this

Answer as the facts and circumstances giving rise to the Complaint become known to Defendant

through the course of this litigation.

                                          FIRST DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

                                         SECOND DEFENSE

       Certain of the information sought by Plaintiffs is exempt from release under one or more

of the exemptions of the FOIA.

                                         THIRD DEFENSE

       Plaintiffs are neither eligible for nor entitled to attorneys’ fees or costs.

                                         FOURTH DEFENSE

       The Court lacks jurisdiction to award relief that exceeds that authorized by the FOIA.




                                                   4
         Case 1:19-cv-01388-KBJ Document 13 Filed 06/27/19 Page 5 of 5



Dated: June 27, 2019                Respectfully submitted,

                                    JESSIE K. LIU, D.C. Bar No. 472845
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                                By: /s/ Katherine B. Palmer-Ball
                                    KATHERINE B. PALMER-BALL
                                    D.C. Bar No. 1014003
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    Phone: (202) 252-2537
                                    Fax: (202) 252-2599
                                    katherine.palmer-ball@usdoj.gov

                                    Counsel for Defendant




                                       5
